Exhibit 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER CERTIFICATION I, Rainer M. Erdtmann, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A of Pharmacyclics, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material factnecessary to make the statements made, in light of thecircumstancesunder which such statements were made, not misleading with respect to the period covered by this report. /s/ Rainer M. Erdtmann Rainer M. Erdtmann Vice President, Finance and Administration and Secretary (Principal Financial and Accounting Officer) October 26, 2010
